In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-07-00208-CR
______________________________


VIDAL GARCIA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 35121-B





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Vidal Garcia has appealed from his conviction on his open plea of guilty to the offense of
evading detention with a vehicle.  See Tex. Penal Code Ann. § 38.04(b)(1) (Vernon 2003).  The
trial court sentenced Garcia to two years' confinement, to run concurrently with his fifteen-year
sentence in a companion appeal. (1) See Tex. Penal Code Ann. § 12.35 (Vernon Supp. 2007). 
	Because the issues raised in each appeal are identical, for the reasons stated in our opinion
dated this day in Garcia v. State, cause number 06-07-00207-CR, we affirm the judgment of the trial
court.

						Josh R. Morriss, III
						Chief Justice
Date Submitted:	June 18, 2008
Date Decided:		June 19, 2008

Do Not Publish
1. Garcia has a companion appeal pending before this Court in cause number 06-07-00207-CR
concerning his conviction for aggravated assault with a deadly weapon.

e Procedure
prescribes the time period in which a notice of appeal must be filed by a defendant in order to perfect
appeal in a criminal case.  A defendant's notice of appeal is timely if filed within thirty days after the
day sentence is imposed or suspended in open court, or within ninety days after sentencing if the
defendant timely files a motion for new trial.  Tex. R. App. P. 26.2(a); Olivo, 918 S.W.2d at 522. 
Because no motion for new trial was filed, the last date Godlock could timely file his notice of
appeal was July 7, 2008, thirty days after the day, according to his motion, the sentence was imposed
in open court.  See Tex. R. App. P. 26.2(a)(1); 4.1(b).  Further, no motion for extension of time was
filed in this Court within fifteen days of the last day allowed for filing the notice of appeal.
 

	Godlock has failed to perfect his appeal.  Accordingly, we dismiss the appeal for want of
jurisdiction.

							Bailey C. Moseley
							Justice

Date Submitted:	August 19, 2008
Date Decided:		August 20, 2008

Do Not Publish

1. Counsel filed an "Out of Time Notice of Appeal" on behalf of Godlock.  In that notice of
appeal,  counsel  states  that  Godlock  requested  and  was  appointed  counsel  for  appeal  on  or
about June 5, but appointed counsel was not notified by the trial court of the appointment until
August 13.